Citation Nr: 1136532	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  04-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to the Veteran's service-connected right knee disorder.

2.  Entitlement to service connection for numbness of the feet, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active duty from July 1967 to July 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision issued by the Department of Veterans Affairs (VA), St. Petersburg, Florida Regional Office (RO) which continued a denial of service connection for a back disorder, numbness of the feet, bilateral hearing loss, and a kidney disorder as no new and material evidence had been submitted to reopen the previously denied claims.  

In an August 2005 decision the Board reopened the back, feet, and bilateral hearing loss issues and remanded these issues for further development.  The Board found that there was no new and material evidence to reopen a claim for entitlement to service connection for a kidney disorder.  By rating decision dated in December 2005 the RO granted service connection for bilateral hearing loss.  In a June 2006 decision the Board denied service connection for a back disorder and numbness of the feet.  

The Veteran appealed the Board's June 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2008 Order, the Court granted a Joint Motion for Remand, and remanded the matter to the Board for further development and re-adjudication.  In May 2008, the Board remanded the claim for further development, to include attempting to obtain alleged missing service treatment records.  In May 2009 the Board remanded the case again for VA examinations.  In August 2010 the Board remanded the case a third time for a new VA examination and to obtain records from the Social Security Administration.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's current back disorder with his military service or a service-connected disability.

2.  The preponderance of the evidence is against finding that the Veteran's current complaints of numbness of the feet with his military service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a back disorder to include as secondary to service-connected right knee disorder is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  Service connection for numbness of the feet to include as secondary to a service-connected disorder is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection; instead, they ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The statute provides a basis for determining whether a particular injury was incurred in service but not a basis to link the injury etiologically to the current condition.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

Analysis

1.  Back Disorder

Service treatment records do not show any complaints, treatment, or diagnosis of a back disorder.  While the claims file contains an October 1969 letter from the Veteran to his father complaining of back pain, the Veteran's May 1970 separation examination showed a normal spine and the Veteran denied "back trouble of any kind" in his Report of Medical History.  There were no significant defects or diagnoses noted and no significant interval history.  

Service treatment records do show that the Veteran sustained a right knee injury after being thrown from a motor vehicle in September 1969 and underwent surgery for that condition in October 1969.  Additional records dated in December 1969 show that the Veteran was allowed 30 days of convalescent leave after knee surgery and returned to full duty on December 10, 1969.  

A VA examination in September 1979 conducted in connection with the Veteran's complaints of right knee and leg pain included no complaints of back pain.  Physical examination of the back was normal, with no related diagnosis.  

By rating decision dated in December 1979, the RO granted service connection for residuals, right medial meniscectomy with degenerative changes and assigned a 10 percent disability rating.  

The first evidence of a back disorder is dated in January 1984.  At that time, the Veteran indicated that he had developed back problems secondary to favoring his left leg over his right leg due to his service-connected right knee disorder.  A June 1984 statement from Dr. W.V.C. also notes complaints of back pain and indicates that the pain had been present for the past year and was affecting his employment as a meat cutter.  The Veteran was afforded a VA examination in June 1984.  This examiner noted a developmental lesion in the low back region at L4-5 and indicated that this did not appear to be a post traumatic change.  By rating decision dated in August 1984 the RO denied service connection for an anomalous facet joint, right, at L4-5 level finding that there was no evidence of complaints regarding the back in the Veteran's service treatment records.  The RO also found that the Veteran's back disorder was congenital and not incurred during service.  

In a November 1984 statement, the Veteran indicated that he developed his back disorder as a result of lifting with his back instead of his legs through his employment as a butcher.  The Veteran indicated that he could not lift with his knees due to his service-connected right knee injury and instead lifted with his back which caused his current back disorder.  
 
In December 1984 the Veteran submitted a statement signed by a VA physician which indicated that the Veteran had injured his back during military service in 1969 after being blown off the top of an APC by a mortar shell burst.  A February 1985 statement from Dr. W.V.C. indicates that the Veteran's previous complaints of chronic pain while on the job were temporary in nature and had resolved.  

In December 1985 the Veteran submitted another claim for service connection for a back disorder.  By rating decision dated in October 1990 the RO found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim for entitlement to service connection for a back disorder.  This decision was appealed to the Board which continued the RO's denial by decision dated in November 1993, finding that no new and material evidence had been submitted.  

In September 1994 the Veteran submitted another claim for service connection for a back disorder.  In connection with this claim the Veteran submitted an August 1994 statement from a VA physician indicating that a December 1993 magnetic resonance imaging (MRI) scan of the lumbar spine showed bone growth, scar tissue, and nerve damage that was consistent with the claimed 1969 back injury.  The Veteran also submitted a July 1995 statement from Dr. J.W.B. indicating that the Veteran had injured his back during his military service in Vietnam.  By rating decision dated in February 1995 the RO adjudicated the claim on the merits and denied service connection for a back disorder.  He did not perfect an appeal with regard to this decision.

In August 2001 the Veteran submitted another claim for service connection for a back disorder.  By rating decision dated in April 2002 the RO adjudicated the claim on the merits and denied service connection for a back disorder.  Thereafter, the Veteran perfected an appeal of this decision.  He subsequently submitted a May 2002 statement from Dr. J.W.B. indicating that the Veteran's back problems were incurred during his military service in Vietnam.  In August 2005 the Board reopened the Veteran's claim for service connection for a back disorder based on the submission of new and material evidence and remanded the claim for a VA examination.    

In October 2005 the Veteran was afforded a VA examination of the spine.  At the time of the examination the Veteran reported that he injured his back in service.  The examiner reported that imaging studies demonstrated multiple annotations of degenerative changes within the lumbar spine.  The examiner noted the Veteran's history of a back injury in service but also noted that the Veteran's service treatment records were negative for an injury to the back in service.  Thus, the October 2005 VA examiner indicated that he could not relate the Veteran's current low back disorder to his military service without resort to mere speculation.  

In a February 2009 statement, Dr. G.C.B., the Veteran's private physician, wrote that there was a history of a significant back injury in service, as reported by the Veteran.  Dr. G.C.B. indicated that the Veteran was suffering from chronic pain syndrome due to lumbar degenerative disc disease.  

In August 2009 the Veteran was afforded a VA examination of the spine.  The examiner reported that imaging studies showed facet sclerosis from L3 to S1 bilaterally.  There appeared to be neuroforaminal narrowing at L3-4 and L4-5.  The examiner diagnosed lumbar stenosis and failed laminectomy syndrome.  With regard to the question of whether or not the Veteran's currently diagnosed back disorder was caused or aggravated by his service-connected right knee disorder the examiner wrote the following:  "There are many potential factors to have lead to chronic back problems with [the Veteran].  Antalgic gait is [sic] related to his right knee condition is a possibility but there are too many other potential factors that could have lead to his back problems to be able to determine that this is the root cause."  

Unfortunately, as was noted in the August 2010 Board remand, the opinion offered at the August 2009 VA examination is inadequate.  The examiner was asked to provide an opinion as to whether the Veteran's current back disorder was caused or aggravated by his service-connected right knee disability.  The examiner instead opined that "[a]ntalgic gait is related to his right knee condition is a possibility but there are too many other potential factors that could have lead to his back problems to be able to determine that this is the root cause."  

The examiner's conclusion that he could not determine whether the effects of the service-connected right knee disability are the "root cause" of the Veteran's back problems was not responsive to the questions posed by the Board.  The central issue before the Board is whether the service-connected right knee disability caused or aggravated the Veteran's back; the "root cause" is not the issue.  

Pursuant to the August 2010 Board remand, another opinion was obtained in October 2010.  At that time the VA physician reviewed the entire claims file, including the February 2009 statement from Dr. G.C.B. which was, notably, silent for a right knee disorder.  The examiner noted that the Veteran had been treated at VA since at least 1996 and his right knee disorder did not appear on his primary care list.  Significantly, VA and private records were largely silent for a right knee disorder and/or gait abnormalities.  While the Veteran did begin walking with a cane at some point, the examiner indicated that there was no specific recommendation for a cane by a physical therapist.  Thereafter the examiner opined that the Veteran's back disorder was less likely as not aggravated by his service-connected right knee disorder.  The examiner noted that there was no objective evidence that the Veteran's service-connected right knee disorder was of such severity to cause or aggravate his back disorder.  This opinion was based on medical literature review, medical record review, and the examiner's clinical experience.  

The Veteran suffers from a back disability with findings of significant developmental lesion in the low back region, congenital fusion in last vertebrae to sacrum, lumbar strain, nerve root compression at L4-L5, markedly degenerated facet joint, lumbar spondylosis, disc disease, multi-level advanced degenerative joint disease, chronic low back pain, chronic pain syndrome, bulging disc with annular tear at L5-S1 level, and bilateral facet joint hypertrophy causing foraminal encroachment at L4-L5 and L5-S1 levels. 

The evidence of record contains multiple medical opinions concerning whether the Veteran's current back disability is related to an injury during active service.  In this case, the Board finds the opinion of the VA physician in the October 2010 VA examination report to be entitled to great probative value compared to multiple private and VA physician statements concerning whether the Veteran's claimed back disability is related to an injury during active service. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

With regard to service connection for a back disorder on a direct basis, the Veteran's back was normal at separation and he denied any back problems at that time.  Upon VA examination in September 1979 (9 years after separation), his back was normal and he made no complaints of back pain.  

The Board has also considered additional VA medical opinions of record.  In a December 1984 VA doctor's statement, it was noted that the Veteran hurt his low back after being blown off a tank in Vietnam during 1969.  In two statements dated in 1995 and 2004, an additional VA doctor opined that the Veteran had received a back injury in Vietnam and also generally noted that all of the Veteran's medical problems "stem from his military service or the stress of trying to cope with it."    The Veteran's available service treatment records do not show that the Veteran suffered from a back injury during service.  Pursuant to a prior Board remand, efforts were made to obtain any additional service treatment records, which may have included hospital reports; however, no such reports were available.  Each of these medical statements appears to be based on the Veteran's reported history and, therefore, has little probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) (an opinion that is based on history furnished by the Veteran that is unsupported by clinical evidence is not probative); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional); Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991) (an opinion may be discounted if it materially relies on a layperson's unsupported history as the premise for the opinion).

In an August 1994 VA physician's statement it was noted that the Veteran's "last lumbar spine examination confirmed that the amount of bone growth, scar tissue and nerve damage are consistent with the 1969 back surgery."  While an October 2000 statement by the Veteran during an interview and an undated fellow serviceman's statement each indicate that the Veteran received shrapnel wound to the back in March 1969, the Board notes that service treatment records do not show that the Veteran underwent any type of back surgery or shrapnel removal during active service.

None of these medical statements discussed above indicate that the physician making the statement reviewed the Veteran's claims file or service treatment records prior to making an opinion concerning the etiology of his current back disability.  The Court has rejected medical opinions as immaterial where there was no indication that the physician had reviewed the claimant's service treatment records or other relevant documents, which would have enabled him to form an opinion on service connection on an independent basis.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  For these reasons, the Board finds that the additional VA physician statements are afforded little probative value.  

The first objective showing of back problems in the record is the January 1984 claim, approximately14 years after service.  Also, the preponderance of the evidence is against a link between the Veteran's current back disorder and military service.  Although the Veteran has submitted several statements from himself, his family, and his friends linking his current back disorder to military service, the Board finds that report less than credible.  While the Board is prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, Buchanan, 451 F.3d at 1331, the Veteran's service treatment records specifically include an examination showing a normal spine and the Veteran's denial of "back trouble of any kind" at separation.  Silence in a medical record can be weighed against lay testimony if the alleged diagnosis would ordinarily have been recorded in the medical record.  The service treatment records undermine the Veteran's credibility.  The lack of reference to the Veteran's reported in-service back surgery contradicts the findings at separation.  See Kahana v. Shinseki, No. 09-3525 (June 15, 2011).  

With regard to service connection for a back disorder on a secondary basis, the October 2010 VA examiner further opined that the Veteran's back disorder was less likely as not aggravated by his service-connected right knee disorder because there was no objective evidence that the Veteran's service-connected right knee disorder was of such severity to cause or aggravate his back disorder.  Specifically, the October 2010 examiner noted that the Veteran had been treated at VA since at least 1996, but his right knee disorder did not appear on his primary care list.  Significantly, VA and private records were largely silent for a right knee disorder and/or gait abnormalities and while the Veteran did begin walking with a cane at some point, the examiner indicated that there was no specific recommendation for a cane by a physical therapist.   

While the Veteran contends that his current back disorder is related to military service, the Board accords his statements regarding the etiology of this disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

While the claims file contains an October 1969 letter from the Veteran to his father complaining of back pain, any statements as to continuous back problems since service are not found to be persuasive in light of the fact that the Veteran specifically denied such complaints upon separation and there is no record of complaints of back pain until 14 years after service.  The September 1979 VA examination was silent for any complaints or findings related to the back.  Significantly, in the June 1984 statement from Dr. W.V.C. he reported that the Veteran began having back pain only one year earlier.  Thus, the Board finds the Veteran's contemporaneous in-service history and findings at separation along with the absence of complaints or treatment for more than one year after service outweigh his current statements regarding continuity of symptomatology.  For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  

In this case, even applying the relaxed evidentiary standard under 38 U.S.C.A. § 1154(b) and assuming that this Veteran received a back injury alleged to have been incurred in combat during active service, a preponderance of the competent medical evidence of record is against a finding that the Veteran suffers from a current back disability that is etiologically related to an injury during his active service.  As the Board finds that the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.  Service connection for a back disorder is denied.

2.  Numbness of the Feet

Service treatment records do not show any complaints, treatment, or diagnosis of numbness of the feet.  Competent medical evidence of record, including VA treatment notes, private treatment notes, and multiple VA examination reports, shows findings of radiating pain, paresthesias of the legs, leg numbness, peripheral neuropathy, posterior tibial tendonitis, and lumbar radiculopathy.  In a February 1992 VA examination report, the examiner indicated that the Veteran suffered from paresthesias of the legs secondary to the lumbar disc disease.  In an October 2005 VA examination report, the examiner detailed that the Veteran's bilateral foot conditions of peripheral neuropathy and posterior tibial tendonitis began in 2003 and were not related to his military service.  

None of the medical evidence of record shows that the Veteran suffered from any foot condition during active service.  Further, a chronic bilateral foot disability is first shown much later than one year after separation from active service.  Consequently, entitlement to service connection for numbness of the feet on a direct basis is not warranted.  While it appears that the Veteran's numbness of the feet is related to his back disorder, service connection for a back disorder is not in effect.  Therefore, service connection for numbness of the feet on a secondary basis is also not warranted.  As the Board finds that the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice was sent in February 2004, October 2008, and July 2009 letters and the claim was readjudicated in an April 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the etiology of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  The Attempts to obtain any outstanding service treatment records were unavailing and the Veteran was notified of that in the February 2009 supplemental statement of the case. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a back disorder is denied.

Service connection for numbness of the feet is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


